Motion Granted; Abatement Order filed November 6, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00241-CR
                               NO. 14-14-00242-CR
                                   ____________

                          GRISELDA AZA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 174th District Court
                             Harris County, Texas
                   Trial Court Cause Nos. 1366175 & 1366176


                           ABATEMENT ORDER

      On November 13, 2013, appellant entered guilty pleas, without an agreed
recommendation on punishment, to two charges of intoxication manslaughter.
After a pre-sentence investigation, the trial court sentenced appellant in each case
on February 21, 2014, to confinement for fifteen years in the Institutional Division
of the Texas Department of Criminal Justice, with the sentences to be served
concurrently. Appellant filed a timely notice of appeal in each case.
      The clerk’s records in these appeals contain the trial court’s signed
certifications of the defendant’s right to appeal in which the court certified that the
defendant had waived the right to appeal. See Tex. R. App. P. 25.2(d). The records
do not contain valid waivers of the right to appeal, however. Non-negotiated
waivers of the right to appeal are valid only if the defendant waived the right of
appeal knowing with certainty the punishment that would be assessed. Monreal v.
State, 99 S.W.3d 615, 621 (Tex. Crim. App. 2003). Because there were no plea
bargains in these cases, any waivers made before sentencing could not have been
made with certain knowledge of the punishment that would be assessed. See Ex
parte DeLaney, 207 S.W.3d 794, 796-97 (Tex. Crim. App. 2006).

      On May 1, 2014, this court abated the appeals for appointment of counsel. In
addition, the court directed the trial court to review the record and determine if
appellant signed a valid waiver of her right to appeal in each case. If no waivers
were signed, this court instructed the court to sign revised certifications of the
defendant’s right to appeal and see that that a supplemental clerk’s record
containing the new certification is filed in each case. See Tex. R. App. P. 25.2(f).

      On May 21, 2014, the court held a hearing, and appointed the Harris County
Public Defender’s office to represent appellant. A supplemental record containing
the order appointing counsel was filed July 28, 2014. No signed waivers of the
right of appeal were included in the supplemental record. The trial court did not
sign corrected certifications, however.

      On November 3, 2014, appellant’s appointed counsel filed a motion to abate
the appeals and instruct the trial court to sign corrected certifications of appellant’s
right of appeal. We GRANT the motion and issue the following order:

      We ORDER the appeals ABATED for the trial court to sign corrected
certifications of the defendant’s right to appeal and see that that a supplemental
clerk’s record containing the new certification is filed in each case. See Tex. R.
App. P. 25.2(f). These supplemental records shall be filed with the clerk of this
court on or before November 21, 2014.

      The appeals are abated, treated as closed cases, and removed from this
court’s active docket. The appeals will be reinstated on this court’s active docket
when the supplemental clerk’s records are filed in this court. The court will also
consider an appropriate motion to reinstate the appeals filed by either party, or the
court may reinstate the appeals on its own motion.

                                  PER CURIAM